435 F.2d 711
UNITED STATES of America, Plaintiff-Appellee,v.Carolyn June STEWART, Defendant-Appellant.
No. 29673.
United States Court of Appeals, Fifth Circuit.
Dec. 21, 1970.

A. Cecil Palmour, Cook & Palmour, Summerville, Ga., for defendant-appellant.
J. Owen Forrester, Asst. U.S. Atty., John W. Stokes, Jr., U.S. Atty., Atlanta, Ga. for plaintiff-appellee.
Before BELL, DYER, and RONEY, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of bank embezzlement, Title 18 U.S.C.A., section 656, and for causing false entries to be made in the records of a bank, Title 18 U.S.C.A., section 1005.  The sole issue presented on this appeal is whether she was denied the effective assistance of counsel following closing argument and during the period when the cause was under consideration by the jury.


2
The facts are that appellant's employed trial counsel was compelled to depart the trial due to the death of his father.  Upon being advised of this turn in events, the court offered to declare a mistrial.  Trial counsel determined to go forward through the closing arguments and arranged for the presence of other counsel during the further proceedings.  Substitute counsel for appellant was present in the court room at all times during the further proceedings, and no prejudice to her is discernible.  The contention of lack of effective counsel thus fails for want of proof.


3
Affirmed.